Title: To James Madison from John G. Jackson, 14 May 1799
From: Jackson, John G.
To: Madison, James


Mr. Madison,
Harrison County Clarksburg 14th. May 1799
I have taken the liberty to inclose a Letter to Miss Polly Paine—your attention to it will confer a singular honor on me. I am happy to hear that you have suffered yourself to be elected a representative in the State Legislature for Orange County. Republicanism is gaining ground very fast in this District. My Father is elected to Congress in the room of Mr Macher by a Majority of 204 Votes; in this County and in Hampshire where we were divided the republican Candidates for the assembly were elected by a Majority of two to one. It is with equal regret I have heard of the Election of Marshal, Lee, Powell & Page, however I believe that the time is not far distant when the Freemen of America will see through the flimsy veil of modern Federalism & spurn the Enemies of their Liberties. I know that truth is on our side and that truth will be omnipotent. Present my compliments to Mr Barber I hope he is reelected and that I shall again have the Pleasure of seeing him in Richmond, and except them yourself. I am with sentiments of respect your obt St.
John G Jackson
